10

11

l2

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

AARON M. MIHALJEVICH, Case No.: 2:18-cv-()2234-APG

Plaintiff Order Allowing Plaintiff t0 File
Electronically

V.
[ECF NO. 5]

UNITED STATES OF AMERICA,

 

Defendant

Plaintiff Aaron Mihaljevich is proceeding in this action pro se. See Local Special Rule 2-
l. Although pro se parties are generally held to less stringent standards, “pro se litigants in the
ordinary civil case should not be treated more favorably than parties With attorneys of record.”
Jacobsen v. Fz`ller, 790 F.2d 1362, 1364 (9th Cir. 1986). A pro se litigant must follow the same
rules of procedure that govern other litigants. Kz`ng v. Atz'yeh, 814 F.2d 565, 567 (9th Cir. 1986);
Ghazalz` v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (noting that “pro se litigants are bound by the
rules of procedure”). l appreciate that it can be difficult for pro se parties to litigate their claims.
Mr. Mihalj evich is advised to familiarize himself With the F ederal Rules of Civil Procedure, the
Local Rules of Practice, and relevant case law as much as possible.l

The Local Rules of Practice require attorneys “to file all documents electronically.” LR
IC 2-1 (a). However, “a pro se litigant may request the court’s authorization to register as a filer

in a specific case.” LR lC 2-1(b). Here, l\/[r. Mihalj evich asks the court to allow him to use the

 

l The Federal Rules of Civil Procedure may be accessed on the United States Courts Website free of
charge at: http://WWW.uscourts.gov/rules-policies/current-rules-practice-procedure/federal-rules-civil-
procedure. The Local Rules of Practice may be accessed from this court’s Website free of charge at
http://Www.nvd.uscourts.gov/. In addition, litigants may access the District of Nevada’s pro se assistance
packet through a link on the court’s Website, available at https://Www.nvd.uscourts.gov/wp-
content/uploads/ZO l 7/08/Representing-Yourself-Guide.pdf.

 

 

10

ll

12

14

15

16

17

18

19

20

21

22

23

 

 

court’s Cl\/I/ECF system in order to file, access, and electronically serve documents in this case.
(ECF No. 5). l will grant that motion.

IT IS ORDERED that the plaintiffs motion for permission to file documents
electronically (ECF No. 5) is GRANTED. The plaintiff must comply with the following
procedures in order to activate his Cl\/I/ECF account:

a. On or before March 11, 2019, the plaintiff must complete the Cl\/l/ECF
tutorial, which is accessible on the court’s website www.nvd.uscourts.gov
in the Civil & Criminal Events Menu, and file a certification indicating that
he is familiar with the electronic filing procedures and best practices

b. The plaintiff is not authorized to file electronically unless the certification
is filed with the court within the specified time frame.

c. Upon timely filing of the certification, the plaintiff shall contact Robert
Johnson at the CM/ECF Help Desk at ('702) 464-5555 to set up a Cl\/I/ECF
account.

DATED this llth day of February, 2019.

.- "=5 /. ‘

t id f y,

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

